Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to the applicant's amendment submitted on 02/24/2022. Claims 1-2 have been amended. Thus, claims 1-2 are currently pending in the instant application.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
Claims 1-2 are allowed.
The following is an examiner's statement of reasons for allowance. The prior art fails to teach or fairly suggest combination of elements recited in independent claim 1 including:
“each control module comprises an LED control circuit, the LED control circuit comprises a single chip microcomputer; the single chip microcomputer has eight pins; the eight pins are respectively connected to the following circuits: a VCC-1 pin is connected to a sixth resistor, a seventh resistor, a second capacitor, a third capacitor, and a VOUT-1 pin of a voltage stabilizer chip; the second capacitor and the third capacitor are connected in parallel and then grounded and are connected to a GND-2 pin of the voltage stabilizer chip; a VIN-3 pin of the voltage stabilizer chip is connected with a first resistor and a first capacitor; the other end of the first resistor is connected to a cathode of a first diode; an anode end of the first diode is connected to a power VCC end; the first capacitor is connected to the GND-2 pin of the voltage stabilizer chip; an IOB4-3 pin and an IOB2-5 pin are connected with each other; the IOB4-3 pin is also connected with a second resistor; the other end of the second resistor is connected with a fifth resistor and the gate of a metal oxide semiconductor (MOS) transistor; the fifth resistor is connected between the source and the gate of the MOS transistor; the source of the MOS transistor is grounded; the drain of the MOS transistor is connected to a 2-pin of an LED socket; an 1-pin of the LED socket is connected to the power VCC end; an IOB1-6 pin is connected with the other end of the seventh resistor, a fourth resistor, and a cathode of a third voltage stabilizer diode; the other end of the fourth resistor is connected to a 2-pin of an OUT socket; a 1-pin of the OUT socket is grounded; a 3-pin of the OUT socket is connected to the power VCC end; an IOB0-7 pin is connected with the other end of the sixth resistor, a third resistor, and a cathode of a second voltage stabilizer diode; the other end of the third resistor is connected to a 2-pin of an IN socket, an 1-pin of the IN socket is grounded; a 3-pin of the IN socket is connected to the power VCC end; a GND-8 pin is grounded and is connected to an anode of the third voltage stabilizer diode and an anode of the second voltage stabilizer diode.”
Comparing to the prior art of the record, because none of the prior art references of the record, either stand alone or in combination, has taught or suggest the above mentioned features in combination with other limitations recited in claim 1 above. Therefore, the claims seemed patentable over the prior of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        03/31/2022